Opinion issued April 12, 2007
 
 






In The
Court of Appeals
For The
First District of Texas



NO. 01-03-00554-CV



MAETHENIA JORDAN, Appellant

V.

SAVA, INC. AND JOHN D. MOORE, Appellees



On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2000-52097



CONCURRING OPINION ON REHEARING

	I would conclude that the trial court erred in giving the sudden emergency
instruction, but that the error was harmless.  Accordingly, I concur in the judgment.






						Sherry Radack
						Chief Justice

Panel consists of Chief Justice Radack and Justices Keyes and Alcala.

Chief Justice Radack, concurring.